Exhibit 99.1 For:TECHNOLOGY RESEARCH CORPORATION Contact: Thomas G. Archbold 5250 140th Avenue North Chief Financial Officer Clearwater, Florida33760 Tel: (727) 812-0659 Owen Farren, President and CEO Fax: (727) 535-9691 Web Page: www.trci.net TECHNOLOGY RESEARCH CORPORATION REPORTS FIRST QUARTER FINANCIAL RESULTS CLEARWATER, FLORIDA, August 6, 2009 -Technology Research Corporation (“TRC”), (NASDAQ-TRCI), today announced revenue and earnings for its first fiscal quarter ended June 30, 2009. Revenue was $9.7 million for the fiscal quarter ended June 30, 2009, an increase of $1.1 million from revenue of $8.6 million for the fiscal quarter ended June 30, 2008.Net income for the first fiscal quarter ended June 30, 2009 was $1.2 million or $.20 per diluted common share compared with net income of $58,000 or $0.01 per diluted common share for the fiscal quarter ended June 30, 2008. Orders for the first fiscal quarter were $6.0 million, a decrease of $0.9 million from the same fiscal quarter last year.Military orders were $2.5 million, an increase of $1.4 million from the first fiscal quarter of the previous year and commercial orders were $3.5 million, a decrease of $2.2 million from the first quarter of the prior year. Net cash and cash equivalents and short-term investments were approximately $8.2 million at June 30, 2009 an increase of approximately $2.2 million from March 31, 2009. Owen Farren, President & CEO said, “Our fiscal first quarter was very profitable primarily due to the timing of delivery requirements of our largest military customer being heavily weighted to the first half of our fiscal year.This resulted in increased gross margin due to sales mix as well as improved overhead absorption related to the increased production volume.During our first fiscal quarter, our RAC revenue has declined to the point where we reserved the remaining inventory balance and tooling associated with this product.We have now fully implemented our strategy to drive RAC customers to our royalty-paying licensees.We continue to be affected by the volatility of commercial markets. We believe that our second fiscal quarter of FY10 will continue to be favorably impacted by the timing of delivery requirements to our largest customer.We anticipate that our military revenue will return to more historical levels in the second half of FY10.While we expect our operating results for the second half of FY10 will be profitable, we continue to be impacted on the commercial side by the global recession and we do not anticipate that our earnings for the third and fourth fiscal quarters of FY10 will be at the same level as our earnings for the most recent quarter.” The first quarter dividend of $.02 per share was paid on July 15, 2009 to shareholders of record as of June 30, 2009.
